The assignment of book accounts and notes receivable, past and future, coupled with the condition of use thereof by the assignor in the conduct of its business, if it passed title, also constituted a loan thereof by the assignee to the assignor, and the assignee cannot have preference over subsequent creditors of the assignor. The receiver should distribute the funds pro rata among all of the creditors of the United Fuel  Supply Company. If the assignment be considered a mortgage, then, it not having been recorded, is void as to good-faith subsequent creditors.
The decree should be reversed, with costs, and one entered here directing the receiver to distribute the assets pro rata
among all of the creditors of the United Fuel  Supply Company.
  McDONALD and FEAD, JJ., did not sit. *Page 334